DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 3/7/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1, 3-11, and 13-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 have been amended to properly incorporate subject matter that was deemed to be allowable in the prior office action.  Independent claims 21 and 22 recite that, along with the other claim limitations, there is a roller bearing between the Cardan element and one of the first section and second section.  US 20120018225 teaches a Cardan element (paragraph 0019) and what initially appeared to be a roller bearing 216.  However, the applicant correctly pointed out that element 216 is a torque transmitting element (paragraph 0019), which would act in the opposite manner of a roller bearing.  Thus, there would be no reasonable teaching or suggestion to replace a torque transmitting element with a roller bearing, especially without impermissible hindsight and defeating the purpose of Peter’s invention.  After further consideration of the cited prior art of record, and an updated search, the subject matter as particularly claimed is deemed to be in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674